— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered March 24, 1983, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence at the trial was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). The assessment of the credibility of the witnesses at trial was primarily for the jury (see, People v Jeffries, 125 AD2d 412, lv denied 69 NY2d 882) and nothing in the record warrants disturbing its resolution of those issues. Brown, J. P., Weinstein, Kooper and Sullivan, JJ., concur.